Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed June 27, 2022 have been received and reviewed. Claims 1-18, 22, 23 and 31 are now pending in this application.
	The compound of claim 1 has been search and examined in its entirety.
Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating diffuse large B-cell lymphoma, does not reasonably provide enablement for cancer associated with bromodomain and extra-terminal domain (BET).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. 
Applicants have amended the claim to limit the cancer to those which are somehow associated with BET. However, no BET inhibitor has yet been found to treat cancers that are somehow associated with BET using a single drug. The reference by Sarrnik et al. on which Applicants are relying on has not been attached nor is it present on any IDS. 
Applicants test results in pages 249-256 against the diffuse large B-cell lymphoma SU-DHL-4 cell line supports the method of claim 30.

Regarding claim 23, this rejection also remains because Applicants were unable to say which subject needs BET inhibition. The rejection is the same as given in the previous office action and is incorporated herein fully by reference.
	The claim reads on BET inhibition in subjects who have below normal BET activity, normal BET activity, or in asymptomatic mammals with up-regulated BET activity. Applicants must clearly teach the skilled artisan who the subject is that needs their BET inhibited. The skilled artisan must know what diseases and what symptoms the subject has. 
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
Claim Objections
Claim 23 is objected to because of the following informalities:  The first word in the claim should be “A” instead of “The” because there is no prior claim directed to this method.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 29, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624